Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-34 of U.S. Patent No. US 11120608. Although the claims at issue are not identical, they are not patentably distinct from each other.
The table below helps illustrate the double patenting rejection:
Claim 2 of instance application
Claim 1 of US Patent
A graphics processing apparatus comprising: ray tracing circuitry to construct a hierarchical acceleration structure over a plurality of instances of one or more base geometric objects,
 the hierarchical acceleration structure comprising a plurality of nodes arranged in a hierarchy, the plurality of instances comprising a first instance and a second instance each includes one or more nodes of the plurality of nodes; 


and traversal circuitry to perform ray traversal on the hierarchical acceleration structure using a ray, wherein the ray traversal is performed based on a traversal queue that orders nodes in the plurality of instances based on distances of the nodes to a ray origin of the ray, wherein the ray traversal is performed on a first node in the first instance, followed by a second node in the second instance, wherein the second node in the second instance is traversed ahead of a third node in the first instance based on the traversal queue
A method comprising: constructing a hierarchical acceleration structure over a plurality of instances of one or more base geometric objects, 

the hierarchical acceleration structure comprising a plurality of nodes arranged in a hierarchy, the plurality of instances comprising a first instance and a second instance which at least partially overlaps the first instance, and wherein each of the first and second instance comprises a transform of the one or more base geometric objects; and performing cross-instance ray traversal on the plurality of instances and the one or more base geometric objects, wherein performing cross-instance ray traversal comprises, following traversal of a first node from the first instance with a first ray, traversing a second node from the second instance with the first ray without traversing the first instance to completion based on that the second node from the second instance immediately follows the first node from the first instance in a traversal queue, wherein the traversal queue orders nodes from the plurality of instances based on the nodes' distances to the ray origin of the first ray


As seen in the table above, although the conflicting claims are not identical, claim 1 of the U.S.   Patent anticipates claim 2 of the instance application.
	Furthermore, the dependent claims do not patentably distinguish from the U.S. Patent and are rejected for similar reasons as above.
Allowable Subject Matter
Claim2-21 are rejected, but would be allowable in view of a timely filed terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wald et al. “Getting Rid of Packets – Efficient SIMD Single-Ray Traversal using Multi-branching BVHs.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616